                        Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 1 of 8

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                       IRUWKH
                                                      1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


CITY AND COUNTY OF SAN FRANCISCO and
COUNTY OF SANTA CLARA,


                            Plaintiff(s)
                                 Y                                             &LYLO$FWLRQ1R DW
U.S. CITIZENSHIP AND IMMIGRATION SERVICES;
DEPARTMENT OF HOMELAND SECURITY; KEVIN
McALEENEN, Acting Secretary of Homeland Security; and
KENNETH T. CUCCINELLI, in his official capacity as Acting
Director of U.S. Citizenship and Immigration Services.
                           Defendant(s)


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address)

                                    64$*5*;&/4)*1"/%*..*(3"5*0/4&37*$&4
                                    6OJUFE4UBUFT%FQBSUNFOUPG)PNFMBOE4FDVSJUZ
                                    0GGJDFPGUIF(FOFSBM$PVOTFM$IJFG-FHBM$PVOTFM64$*4
                                    .VSSBZ-BOF48
                                    8BTIJOHUPO %$

          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                 %FOOJT+)FSSFSB $JUZ"UUPSOFZ
                                 .BUUIFX%(PMECFSH %FQVUZ$JUZ"UUPSOFZ
                                 4BO'SBODJTDP$JUZ"UUPSOFZhT0GGJDF
                                 %S$BSMUPO#(PPEMFUU1MBDF $JUZ)BMM 3N
                                 4BO'SBODJTDP $"

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                        CLERK OF COURT


'DWH
                                                                                                 Signature of Clerk or Deputy Clerk
                         Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 2 of 8

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                          Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 3 of 8

  $2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                      1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

 CITY AND COUNTY OF SAN FRANCISCO and
 COUNTY OF SANTA CLARA,



                              Plaintiff(s)
                                v.                                         &LYLO$FWLRQ1R   3:19-cv-04717
U.S. CITIZENSHIP AND IMMIGRATION SERVICES;
DEPARTMENT OF HOMELAND SECURITY; KEVIN
McALEENEN, Acting Secretary of Homeland Security; and
KENNETH T. CUCCINELLI, in his official capacity as Acting
Director of U.S. Citizenship and Immigration Services.
                             Defendant(s)


                                                   6800216,1$&,9,/$&7,21

  7R (Defendant’s name and address)
                                              %&1"35.&/50')0.&-"/%4&$63*5:
                                              0ffice of the General Counsel
                                              245 Murray Lane SW
                                              Mail Stop 0485
                                              8BTIJOHUPO %$

            $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

          :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
  DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
  3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
  WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
  ZKRVHQDPHDQGDGGUHVVDUH
                                       %FOOJT+)FSSFSB $JUZ"UUPSOFZ
                                       .BUUIFX%(PMECFSH %FQVUZ$JUZ"UUPSOFZ
                                       4BO'SBODJTDP$JUZ"UUPSOFZhT0GGJDF
                                       %S$BSMUPO#(PPEMFUU1MBDF $JUZ)BMM 3N
                                       4BO'SBODJTDP $"
          ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
  <RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                              CLERK OF COURT


  'DWH
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 4 of 8

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                       Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 5 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        California

    CITY AND COUNTY OF SAN FRANCISCO and                               )
    COUNTY OF SANTA CLARA,                                             )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 3:19-cv-04717
                                                                       )
  U.S. CITIZENSHIP AND IMMIGRATION SERVICES;
  DEPARTMENT OF HOMELAND SECURITY; KEVIN
                                                                       )
  McALEENEN, Acting Secretary of Homeland Security; and                )
  KENNETH T. CUCCINELLI, in his official capacity as Acting            )
  Director of U.S. Citizenship and Immigration Services.               )
                          Defendant(s)                                 )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              ,&7*/.D"-&&/&/
                                                "DUJOH4FDSFUBSZPG)PNFMBOE4FDVSJUZ
                                                DP64%FQBSUNFOUPG)PNFMBOE4FDVSJUZ
                                                0GGJDFPGUIF(FOFSBM$PVOTFM
                                                .VSSBZ-BOF48
                                                .BJM4UPQ
                                                8BTIJOHUPO %$

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                                  %FOOJT+)FSSFSB $JUZ"UUPSOFZ
                                                  .BUUIFX%(PMECFSH %FQVUZ$JUZ"UUPSOFZ
                                                  4BO'SBODJTDP$JUZ"UUPSOFZhT0GGJDF
                                                  %S$BSMUPO#(PPEMFUU1MBDF $JUZ)BMM 3N
                                                  4BO'SBODJTDP $"


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:
                                                                                                 Signature of Clerk or Deputy Clerk
                        Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 6 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 7 of 8

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                    1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


 CITY AND COUNTY OF SAN FRANCISCO and
 COUNTY OF SANTA CLARA,



                            Plaintiff(s)
                                 Y                                         &LYLO$FWLRQ1R         3:19-cv-04717
U.S. CITIZENSHIP AND IMMIGRATION SERVICES;
DEPARTMENT OF HOMELAND SECURITY; KEVIN
McALEENEN, Acting Secretary of Homeland Security; and
KENNETH T. CUCCINELLI, in his official capacity as Acting
Director of U.S. Citizenship and Immigration Services.
                            Defendant(s)


                                                 6800216,1$&,9,/$&7,21

7R (Defendant’s name and address)
                                                   ,&/NETH T. $6$$*/&--*
                                                   "DUJOH%JSFDUPSPG64$JUJ[FOTIJQBOE*NNJHSBUJPO4FSWJDFT
                                                   c/o United States Department of Homeland Security
                                                   Office of the General Counsel - Chief Legal Counsel USCIS
                                                   245 Murray Lane SW
                                                   Washington, DC 20528

          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                                      %FOOJT+)FSSFSB $JUZ"UUPSOFZ
                                                      .BUUIFX%(PMECFSH %FQVUZ$JUZ"UUPSOFZ
                                                      4BO'SBODJTDP$JUZ"UUPSOFZhT0GGJDF
                                                      %S$BSMUPO#(PPEMFUU1MBDF $JUZ)BMM 3N
                                                      4BO'SBODJTDP $"


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                              Signature of Clerk or Deputy Clerk
                         Case 4:19-cv-04717-PJH Document 3 Filed 08/13/19 Page 8 of 8

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
